Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and arguments, filed with the response of June 1, 2022, have been fully considered by the examiner.  The following is a complete response to the June 1, 2022 communication
Information Disclosure Statement
The extremely large number of references cited in the numerous Information Disclosure Statements have been afforded a cursory review.  Should there be any references of particular relevance to the instant application claims, applicant is respectfully requested to identify such references for further review by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 32-38 and 46 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Neal, II et al (2013/0184702).
Neal provides a system comprising at least one electrode (22) configured to deliver pulses to tissue, a generator (10) configured to send AC and DC voltage pulses to tissue, and a treatment planning module (i.e. computer 40 with Treatment Control 54 as in Figure 8)  in communication with the generator and configured to measure a response from the AC voltage pulse (i.e. test pulse) to optimize treatment planning.  See, for example, paragraph [0150].
Regarding claim 33, paragraph [0150] discusses calculating electrical characteristics such as resistance and impedance, from which conductivity is derived.  Regarding claims 34, see paragraph [0150] which discussed using AC or DC pulses for the test pulse, and paragraph [0110] which discusses DC pulses for treatment pulses for inducing non-thermal IRE.  Regarding claim 35, see paragraph [0110].  Regarding claims 36-38, see paragraphs [0110 and 0150], for example.  Regarding claim 46, see paragraph {0155] which discloses a display means and Figures 7 and 8 which show the display device.
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. Applicant asserts that priority for the instant claims is derived from US Application Serial Number 12/491,151 and US Application Serial Number 12/432,295 and thus has a priority date of at least June 24, 2009 which is prior to the priority dated of the cited Neal reference.  The examiner does not find persuasive the arguments that priority exists in the earlier cited ‘151 and ‘295 applications.  In order to establish a consistent line of priority, the common teaching of the claims must be contained in each reference of a priority chain.  In the instant case, the ‘151 application does not provide proper priority for the instant claimed invention because the ‘151 application does not disclose a generator configured to send “at least one AC voltage pulse and at least one DC voltage pulse to the at least one electrode”.  The ‘151 application makes no reference to the use of a DC signal and therefore cannot be said to provide adequate support for claimed subject matter of the instant application.  The ‘295 application also fails to provide proper support.  While the ‘295 application makes a general statement that the pulses may be AC or DC, there is no express disclosure that the generator is configured to sed at least one AC voltage pulse and at least one DC voltage pulse.  Rather, the ‘295 application merely suggests that the generator may deliver either AC pulses or DC pulses.  Further, it is not sufficient to maintain a chain of priority by combining teachings from different applications as there is no complete support for the subject matter throughout the chain.  To pick and choose features from different disclosures and then combining them to arrive at the instant application claims is an improper chain of priority since nowhere in the individual chain of priority is there a disclosure of the now claimed invention.  Rather, it is being combined, much like an obviousness rejection.  As such, the examiner maintains the rejection under the Neal reference remains tenable.
The Terminal Disclaimer has been accepted and has obviated the double patenting rejection.
Allowable Subject Matter
Claims 39-45 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/July 18, 2022